Citation Nr: 1710834	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  07-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for a right leg disorder, to include as secondary to service-connected left hip and knee disabilities and to include a right knee disorder and deep venous insufficiency. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1985 to November 1985 and February 2003 to December 2003, and had additional service in the National Guard, to include from July 13, 1996, to July 27, 1996; from June 25, 2005, to July 9, 2005; and from June 24, 2006 to July 8, 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007 initial decisions, as well as subsequent decisions, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

These claims were remanded in May 2013 and March 2015 for further development. 

A supplemental statement of the case (SSOC) was issued in July 2016 further denying the claim for service connection for bilateral hearing loss. An SSOC was not issued for the right leg disorder, but for reasons explained below, there is enough evidence to grant the claim. 


FINDINGS OF FACT

1. The weight of the evidence is against finding that the Veteran has a current hearing loss disability. 

2. The weight of the evidence supports a finding that the Veteran's current gastrocnemius strain in his right leg is directly related to stress in-service during training events. 





CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for a right leg disorder have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist


When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in an August 2005 letter prior to the initial adjudication of his claim.  She has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with an examination that properly documented his conditions. 

These claims were previously remanded to obtain the report of the Veteran's Medical Evaluation Board. It was also remanded for a formal determination that records showing the Veteran had combat service in Iraq do not exist. The Medical Evaluation Board records were obtained in October 2015. Also, in October 2015, a memo was issued indicating a formal determination that records showing combat service in Iraq could not be located. The service personnel records indicated that the Veteran was stationed at Fort Bragg, North Carolina in 2003 which is the time the Veteran indicated that he had done combat service in Iraq. VA also provided an addendum opinion in records to whether or not the Veteran has a current bilateral hearing loss disorder. Therefore, there has been substantial compliance with remand directives. 

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Impaired hearing, however, only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A. Hearing Loss

The Veteran has had 11 audiograms since November 1996. In November 1996, June 2001, March 2003, October 2005, November 2007, June 2012, November 2013 and July 2015 the Veteran had clinically normal hearing. 

In April 2012 and January 2011, the Veteran did have audiograms that constituted hearing loss for VA purposes. 

On the audiological evaluation in January 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
50
40
LEFT
35
30
45
35
45

 
On the audiological evaluation in April 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
75
80
80
LEFT
60
60
60
65
60

However, in June 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
15
15
15
15
20

Furthermore, at a VA examination in November 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
15
15
15
20
20

The Veteran had a speech discrimination score of 100% in both ears utilizing the Maryland CNC word list. 

The November 2013 VA examiner concluded that the Veteran does not currently have hearing loss. The examiner also found that July 2006, January 2011 and April 2012 results that did show hearing loss were questionable. She also noted that the Veteran was very inconsistent while being evaluated and needed to be re-instructed several times while testing. The examiner also issued an addendum opinion in July 2015 where she noted that there is no evidence of a conducive component or middle ear event to justify hearing loss reported in July 2006, January 2011 and April 2012. There also is no evidence of an event that could support a temporary threshold shift on those dates. The VA examiner indicated that she personally obtained the results in June 2012 and November 2013 and can opine that they followed all the appropriate methodology required by VA. She also noted that the Veteran had a normal hearing test in July 2015 as well. The VA examiner indicated that it was her opinion that the July 2006, January 2011 and April 2012 results were questionable. 

The weight of the evidence is against finding that the Veteran has satisfied element (1) of service connection, which is whether or not he has a current hearing loss disability. The overwhelming amount of audiograms shows that the Veteran did not have hearing loss for VA purposes. Moreover, the three audiograms that did show some findings of hearing loss were not officially authorized VA examinations that utilized the appropriate methodology. Moreover, the VA examiner noted there were no clinical findings to support any of the audiograms showing a degree of hearing loss. Therefore, the weight of the evidence is against finding that the Veteran has a current hearing loss disability. Therefore, his claim must be denied. 

B. Right Leg 

The Veteran made statements at his June 2016 VA examination that he had right and left posterior knee and calf injuries during military training in July 2003. Progress notes found in the service treatment records indicated that the Veteran complained of pain in both legs with running but that that pain decreased with rest. The note indicated "+ for bilateral calf pain + tenderness to palpation +TTP upper calf" and the assessment was tendonitis. The Veteran also complained of recurrent pain in both calves in November 2006 and the assessment was leg strain gastrocnemius. 

The VA examiner noted that at physical examination there was a showing of tenderness to palpation of the upper gastrocnemius belly and at posterior knees at the tendon origins of both knees medially and laterally and there was discomfort with passive stretching of the proximal gastrocnemius tendons. 
In terms of a nexus, the VA examiner opined that it was less likely than not that the Veteran's current bilateral gastrocnemius strains were due to his service-connected left hip bursitis or left knee because neither is seen as unstable and the conditions he has in those joints do not incur in nor induce the Veteran to have gastrocnemius strain or tendonitis. Instead the VA examiner opined that the Veteran's current condition is at least as likely as not due to stress on muscle units and tendon units during training events during his military service. 

In this instance, the Veteran is diagnosed with a current gastrocnemius strain or tendonitis condition. Therefore, element (1) is satisfied. Secondly, the Veteran had an in-service injury during training in July 2003 involving this condition. Therefore, element (2) is satisfied. Finally, the VA examiner opined that the Veteran's current condition is at least as likely as not due to stress on his muscle and tendon units during in-service training events. The Board finds this examination opinion to be well-reasoned with a consideration of the Veteran's history and current physical findings. Therefore, the weight of the evidence supports a claim that the Veteran's right leg condition is related to service. Therefore, this claim must be granted. 







ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for a right leg disorder is granted. 




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


